Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
Claims 1 and 8, drawn to inputting a video to a first machine-learning model and executing the first machine-learning model which outputs a time series of light-emitting states indicating respective light-emitting states of the light emitters at respective times in the time series and inputting the time series of light-emitting states to a second machine- learning model and executing the second machine-learning model which outputs a status indicator of the device.
Claim 13, drawn to obtaining training data including time-indexed frames of at least one video of a device which includes one or more light emitters visible in the time-indexed frames, and wherein the training data indicates a respective light-emitting state of each of the one or more light emitters in each of the time-indexed frames; training a first machine-learning model based on the training data, wherein the first machine-learning model accepts time-indexed frames as inputs and outputs a time- indexed series of light-emitting states that indicates respective light-emitting states of the one or more light emitters at respective times; and training a second machine-learning model based on a plurality of time-indexed series of light-emitting states and on data that maps operating statuses of the 
Inventions A and B are related as subcombinations disclosed as usable together in a single combination as disclosed in paragraph [0037] of the originally filed specification (i.e., "The machine-learning models may have been configured (e.g., trained) for the model of the LOC device.").  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  In the instant case, each of the subcombinations A and B has separate utility such as providing a status indicator of a device based on an input video (subcombination A) and training two machine-learning models (subcombination B) as disclosed in claims 1 (and 8) and 13, respectively, without combining with the other subcombination.  See MPEP § 806.05(d).
The examiner has required restriction between subcombinations usable together. Where applicant elects a subcombination and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 

The invention A is classified under H04N1/00037 (Detecting, i.e. determining the occurrence of a predetermined state) whereas the invention B is classified under G06K9/6256 (Obtaining sets of training patterns; Bootstrap methods, e.g. bagging, boosting) and G06N20/20 (Ensemble learning). They will require different search strategies due to their separate classifications and structural differences and thus will put undue burden on the examiner.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.

	Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FENG NIU whose telephone number is (571)272-9592.  The examiner can normally be reached on Monday - Friday, 8am-5pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park can be reached on (571) 272-7409.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/FENG NIU/           Primary Examiner, Art Unit 2669